Citation Nr: 0716820	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  95-00 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 for aseptic necrosis of the right hip.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a psychiatric 
disorder.

4.  Entitlement to a temporary total disability rating for a 
period of convalescence following hospitalization for hip 
surgery in 1999.

5.  Entitlement to a disability rating higher than 30 percent 
for a cervical spine disorder during the period from March 
12, 2003.  

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1979 to August 1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of June 1991 and later by 
the Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).   

The issues of entitlement to service connection for a 
psychiatric disorder and entitlement to TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence which shows that 
the proximate cause of the veteran's right hip disability was 
VA treatment, or that the treatment involved carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospitalization or medical or surgical treatment, or that the 
proximate cause of any such disability was an event which was 
not reasonably foreseeable.

2.  A chronic low back disorder was not present until many 
years after service and there is no competent evidence that 
the veteran's current low back disorder is related to 
service.  

3.  The hip surgery which was performed in 1999 was not 
necessitated by a service-connected disability.

4.  During the period from March 12, 2003, the residuals of a 
cervical spine injury have not resulted in any significant 
intervertebral disc syndrome, to include incapacitating 
episodes due to intervertebral disc syndrome, and have not 
caused ankylosis of the cervical spine or comparable 
complete limitation of motion.  


CONCLUSIONS OF LAW

1.  The requirements for compensation under 38 U.S.C.A. 
§ 1151 for a right hip disorder, claimed to be caused by 
hospitalization, or medical or surgical treatment provided by 
the VA, are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.361 (2006).

2.  A low back disorder was not incurred in or aggravated by 
service, and arthritis of the lumbar spine may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309 (2006).  

3.  The claim for a temporary total disability rating for 
convalescence following hospitalization for hip surgery in 
1998 fails as a matter of law.  38 C.F.R. § 4.29, 4.30 
(2006).

4.  The criteria for a disability rating higher than 30 
percent for residuals of a cervical injury are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5287, 5290, 5293 (2003), 
effective prior to September 26, 2003; 68 Fed. Reg. 51,454, 
51,456-57; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235-5243 (2006), effective 
September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in March 2003 and November 2004 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate her claims, as well as an explanation of what 
evidence was to be provided by her and what evidence the VA 
would attempt to obtain on her behalf.  In addition, the 
letters informed the veteran that she should submit any 
additional evidence that he had in her possession.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The veteran's initial duty to assist letter was provided 
before the adjudication of her claims.  The Board also notes 
that in April 2006 the RO provided notice with respect to the 
effective-date elements of the claims, See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded VA examinations.  Her post service 
treatment records have been obtained.  She has declined a 
hearing.  The Board does not know of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  




I.  Entitlement To Disability Compensation Under 38 U.S.C.A. 
§ 1151 For
 Aseptic Necrosis Of The Right Hip.

The veteran contends that the RO made a mistake by denying 
her claim for compensation because her current right hip 
disorder was caused or aggravated by the VA treatment.  In 
essence, she argues that the VA waited too long to treat her 
hip problems, and that the treatment may have aggravated the 
problems.  The appellant's claim for compensation is premised 
on 38 U.S.C.A. § 1151.  Title 38, U.S.CA. § 1151 provides 
that, where a veteran suffers an injury or an aggravation of 
an injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  Subsequent amendments to 
38 U.S.C.A. § 1151 made by Public Law 104-204 require a 
showing not only that the VA treatment in question resulted 
in additional disability but also that the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  Those amendments 
apply to claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997.  VAOPGCPREC 40-
97.  Because the veteran's claim was filed several years 
after October 1997, the version of § 1151 that is applicable 
to this case is the amended version that is applicable only 
to claims filed on or after October 1, 1997.  See Pub. L. No. 
104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996).  

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  VA 
considers each involved body part or system separately. 38 
C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause. 38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2)).

Based on review of the relevant evidence in this matter, and 
for the following reasons and bases, it is the decision of 
the Board that the preponderance of the evidence weighs 
against the claim for compensation under 38 U.S.C.A. § 1151 
for disability alleged to be caused by hospitalization or 
medical or surgical treatment provided by VA.

The medical evidence which has been presented includes VA 
medical treatment records such a VA radiology report dated in 
February 1998 which reflects that X-rays of the veteran's 
hips were interpreted as showing osteoarthritic changes 
involving the hip joints.  Subsequently, in September 1998, 
X-rays were interpreted as showing severe DJD of the right 
hip with presence of underlying avascular necrosis of the 
right femoral head.  In July 1999, the veteran underwent a 
right hip total arthroplasty at a VA hospital.  It was noted 
that she began having hip pain one and a half years earlier, 
and had been diagnosed with severe avascular necrosis of the 
right hip.  The risks and benefits of joint replacement were 
discussed at length, and the agreed to proceed with the right 
total hip arthroplasty.  

In a letter dated in July 2000, a VA physician stated that 
the veteran had been examined and diagnosed with severe 
avascular necrosis of the right hip.  The physician concluded 
that it was his professional opinion that the condition could 
have been in existence for more than three years before her 
surgery as performed.  It was noted that because the 
condition was irreversible, a total hip replacement was 
necessary.  The Board notes that the letter does not address 
the question of whether the hip disorder was caused or 
aggravated by the VA treatment, and did not indicate whether 
there was any fault on the part of the VA.  

In a letter dated in December 1998, the veteran's niece 
reported that she had gone to a doctor visit with the 
veteran, and had been told by the physician that the 
veteran's hip problem could have been treated by surgery if 
it had been addressed at an earlier stage.  The Board notes, 
however, that those statements by the veteran's niece are not 
sufficient to support the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that hearsay 
medical evidence, as transmitted by a lay person, is not 
sufficient to support a claim because the connection between 
what a physician said and the lay person's account of what 
the physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Vet.App. 69, 77 (1995).  See also 
Kirwin v. Brown, 8 Vet.App. 148, 153 (1995).

The only competent medical evidence weighs against the claim.  
A VA joints examination report dated in September 2005 
reflects that the examiner reviewed the claims file in its 
entirety.  He noted that in 1997 the veteran began having 
significant hip pain and was diagnosed initially with 
trochanteric bursitis and received several injections.  She 
denied taking any systemic steroids for any medical problems 
and denied any injury to the hip.  She was subsequently 
diagnosed with right hip avascular necrosis and underwent a 
hip replacement.  Following examination, the pertinent 
diagnosis was right hip, status post total hip arthroplasty 
secondary to avascular necrosis.  The examiner stated that to 
his knowledge, there was no literature that would support an 
etiology of avascular necrosis as being secondary to 
trochanteric bursitis type injections.  He stated that it was 
well known that avascular necrosis was often multifactorial 
and can be related to systemic steroid use.  The examiner 
further stated that in the veteran's case, "A more likely 
etiology in her case is her chronic alcohol use as it is well 
documented chronic alcohol abuse is certainly a predisposing 
factor to the development of avascular necrosis."  

In reviewing the medical evidence pertaining to the veteran's 
disability, the Board notes that there is no medical opinion 
which contains any indication that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospitalization or medical or surgical treatment, or that the 
proximate cause of any such disability was an event which was 
not reasonably foreseeable.  The Board notes that the only 
medical opinion which is of record weighs against the claim 
as the VA examiner stated that there was no negligence or 
carelessness.  Although the veteran may believe that her 
complications were due to improper or delayed VA treatment, 
the Court has held that lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  

In summary, there is no competent medical evidence which 
shows that the proximate cause of the veteran's right hip 
disorder was VA treatment, that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospitalization or medical or surgical treatment, or that the 
proximate cause of any such disability was an event which was 
not reasonably foreseeable.  The Board concludes that 
occurrence of deterioration in her hip while under VA care 
does not, in and of itself, demonstrate causation or fault.  
Accordingly, the Board concludes that the criteria for 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right hip disorder are not met.  

II..  Entitlement To Service Connection For A Back Disorder.

The veteran contends that she sustained an injury to her back 
in service due to an auto accident.  The veteran testified 
during a hearing held at the RO in April 1992 that she 
sustained an injury to her low back in service when her car 
was hit from behind, and that she has had back problems since 
that time.  

The veteran's service medical records show that she was 
treated for injuries sustained in an automobile accident in 
January 1981; however, the complaints pertained primarily to 
the cervical spine disorder for which she has already 
established service connection.  None of the treatment 
records specifically refenced a low back injury, although a 
record dated February 5, 1982, indicates that she reported 
having problems with her neck and back.  On observation, she 
reportedly displayed dramatic efforts at an acute appearance.  
The only assessment was bilateral upper trapezius pain, 
unknown cause, rule out secondary gain.  A low back disorder 
was not diagnosed.  Similarly, a record dated in March 1981 
indicates that she complained of back and neck pain, but it 
appears based on review of all service medical records that 
these complaints pertained to the thoracic and cervical spine 
areas, rather than the low back.  

The report of a medical history given by the veteran in July 
1984 for the purpose of separation from service shows that 
she checked a box indicating that she had a history of 
recurrent back pain status post motor vehicle accident, but 
no specific details were noted.  The report of a medical 
examination conducted at that time shows that clinical 
evaluation of the spine was normal.  

The earliest post service medical records pertaining to low 
back problems are from several years after service.  A VA 
record dated in March 1987 reflects that she reported that 
she had a back ache for six years.  She reported having an 
auto accident in service in which she had a contusion on the 
lower part of her back and radiation to the right leg.  On 
examination, there was scoliosis of the lumbar spine.  The 
impression was (1) chronic backache; (2) scoliosis of LS 
spine; and (3) history of auto accident.  The examiner did 
not given an opinion linking the current back complaint to 
the auto accident rather than to the scoliosis.  Similarly, 
the report of a spine examination conducted by the VA in 
November 1990 reflects that the veteran again reported having 
a history of low back pain since being in a motor vehicle 
accident during service.   The diagnosis was history of 
lumbosacral strain with minimal limitation of range of 
motion, subjective pain.  Again, the examiner did not link 
the current disorder to the claimed injury in service.  

The fact that the veteran's own account of the etiology of 
her disability was recorded in her post service medical 
records is not sufficient to support the claim.  In LeShore 
v. Brown, 8 Vet.App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The report of a VA spine examination conducted in November 
1996 shows that the veteran reported having cervical and 
thoracic spine pain, but denied having any backache over her 
lumbar region.

The veteran again reported that history of incurring back 
pain due to an auto accident during the VA spine examination 
conducted in September 2005.  The pertinent diagnosis was 
chronic lumbar strain with radicular pain.  The examiner 
noted that she reported having neck and back pain beginning 
after the auto accident during service, but the examiner 
further noted that the veteran had been able to return to 
work and worked at least 7 to 8 years at a vegetable company.  
Significantly, the examiner concluded that he could not give 
an opinion regarding whether the current back disorder was 
related to the auto accident in service without resorting to 
mere speculation.  

After considering all of the evidence of record, the Board 
finds that there is no evidence that the veteran currently 
has a low back disorder which is related to service.  The 
service medical records as a whole suggest that any symptoms 
of back pain related only to the cervical and thoracic spine 
areas, and not to the low back.  There is no competent 
evidence that the veteran's current low back disorder is 
related to service.  Service connection may not be based on a 
resort to pure speculation or even remote possibility. See 38 
C.F.R. § 3.102.  See also Slater v. Principi, 4 Vet. App 43 
(1993).  Accordingly, the Board concludes that a low back 
disorder was not incurred in or aggravated by service, and 
arthritis of the spine may not be presumed to have been 
incurred in service.  

III.  Entitlement To A Temporary Total Disability Rating For 
A Period Of Convalescence Following Hospitalization For Hip 
Surgery In 1999.

Under §§ 4.29 and 4.30 temporary total ratings for may be 
assigned for service-connected disabilities requiring 
hospital treatment or observation or for convalescence 
following surgery.  Significantly, however, those regulations 
require that the treatment be for a service-connected 
disability.  The veteran's right hip disorder is not service-
connected, and her claim for compensation under 38 U.S.C.A. 
§ 1151 has been denied on the basis noted above.  
Accordingly, the claim for a temporary total disability 
rating for convalescence following hospitalization for hip 
surgery in 1998 must fail as a matter of law.  

IV.  Entitlement To A Disability Rating Higher Than 30 
Percent For A Cervical Spine Disorder During The Period From 
March 12, 2003.

The Board has considered the full history of the veteran's 
cervical spine disorder.  As was noted above, she was 
involved in a motor vehicle accident during service, at which 
time reported complaints of neck pain.  In a decision of May 
1987, the RO granted service connection for residuals of an 
injury to the cervical spine, and assigned a noncompensable 
rating.  Subsequently rating actions had the effect of 
assigning a 30 percent rating effective from June 26, 1997, a 
temporary total rating from September 6, 2005, and a 30 
percent rating from October 1, 2005.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002).  In 2003, further amendments were 
made for evaluating other disabilities of the spine.  See 68 
Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243).  An omission was then 
corrected by reinserting two missing notes.  See 69 Fed. Reg. 
32,449 (June 10, 2004).  The latter amendment and subsequent 
correction were made effective from September 26, 2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered. 
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  See Rhodan v. 
West, 12 Vet. App. 55 (1998), appeal dismissed, No. 99-7041 
(Fed. Cir. Oct. 28, 1999) (unpublished opinion) (VA may not 
apply revised schedular criteria to a claim prior to the 
effective date of the pertinent amended regulations).

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old and new regulations in making 
its rating decisions.  Accordingly, there is no prejudice to 
the veteran in our proceeding, under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under the old regulations, effective prior to September 26, 
2003, a cervical spine disability could be rated under 
Diagnostic Code 5290 which provides that a 30 percent rating 
is warranted for limitation of motion of the cervical spine 
which is severe in degree.  A 30 or 40 percent rating may be 
assigned under Diagnostic Code 5287 if there is favorable or 
unfavorable ankylosis of the cervical spine.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation that is due to pain that is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The Board notes, however, that 
the Court has held that section 4.40 does not require a 
separate rating for pain but rather provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

The Board notes that there is a new General Rating Formula 
for Diseases and Injuries of the Spine.  68 Fed. Reg. 51454-
51458 (August 27, 2003).  The General Rating Formula for 
Diseases and Injuries of the Spine provides in pertinent 
part that, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 30 
percent rating is warranted if forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  A 40 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
cervical spine.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  See Note (2).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See Note (5).

Alternatively, a spine disorder may be rated based on the 
severity of any intervertebral disc syndrome.  The "old" 
Diagnostic Code 5293, a 40 percent rating was warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  Id.  

The revised Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, under Diagnostic Code 5243, 
provide that intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent rating is 
warranted if there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  

For purposes of evaluations under 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so. See Note (1):

The pertinent evidence includes numerous VA medical treatment 
records and VA disability evaluation examinations reports.  
Based on the foregoing evidence, the Board finds that the 
degenerative joint disease of the cervical spine does not 
result in ankylosis of the cervical spine so at to warrant a 
40 percent rating under the old Diagnostic Code 5290 or 
under the revised General Rating Formula for Diseases and 
Injuries of the Spine.  Such a finding is not noted in any 
of the medical evidence.  The veteran has always maintained 
some motion in her cervical spine, and ankylosis was not 
noted on any of the x-rays.  For example, the report of a 
cervical spine examination conducted by the VA in March 2003 
reflects that the veteran forward flexes to 15 degrees and 
then stated that she had severe pain.  On attempts to extend 
backwards, she made it to approximately 10 degrees.  
Attempted rotation was to 45 degrees on the right and left, 
with pain after 10 degrees.  The report of a VA examination 
conducted in September 2005 it was noted that the range of 
motion of the cervical spine was flexion from 0 to 30 
degrees, extension was from 0 to 20 degrees, although there 
was pain throughout.  Such examination findings clearly 
demonstrate that ankylosis of the spine is not present, and 
preclude a higher rating on that basis.  Moreover, the 
evidence fails to demonstrate complete limitation of motion 
which could be considered to be comparable to ankylosis.  

The Board further finds that a higher rating may not be 
assigned under old Diagnostic Code 5293 as severe 
intervertebral disc syndrome has not been shown.  On the 
contrary, the evidence reflects that the residuals of a 
cervical strain do not result in more than moderate 
intervertebral disc syndrome.  For example, the VA cervical 
spine examination report of March 2003 reflects that the 
veteran reported a history of pain and numbness going down 
her shoulders and arms, but on examination the upper 
extremities were symmetrical with symmetrical strength. Deep 
tendon reflexes were symmetrical at the biceps, though absent 
at the brachioradialis.  Sensorium during the examination was 
essentially normal, and she admitted that she was not having 
any symptoms of numbness or paresthesia at the time of the 
examination.  

The report of a neurological examination conducted by the VA 
in October 2005 reflects that the examiner concluded that the 
assessment was neck and lower back pain.  The examiner 
commented that it appeared as if the patient was embellishing 
the symptoms.  When distracted, the patient did not complaint 
of neck pain when the neck was palpated.  When attention was 
directed toward the neck, the pain was reported as intense.  
She also reportedly had unusual sensory symptoms and give-way 
weakness due to pain.  In an addendum, another examiner 
concluded that the MRI of the cervical spine was not 
supportive of significant radiculopathy and the reflexes were 
intact and all symmetrical.  The examiner saw no objective 
evidence of nerve root injury.  With respect to whether there 
was intervertebral disc syndrome, the examiner commented that 
he did not find objective evidence of significant cervical 
pathology that was causing her extreme pain.  She reportedly 
had some arthritis and degenerative disc disease in her neck, 
but here was no impressive neuroforaminal impingement.  The 
examiner commented that the pain in her fingers was not 
typical of multiple radiculopathies on both sides of her 
neuro-imaging, and perhaps these changes related to a prior 
diagnosis of carpal tunnel syndrome.  Overall, the Board 
finds that the impairment shown is consistent with mild, or 
at most, moderate intervertebral disc syndrome.  Severe 
intervertebral disc syndrome which would warrant a 40 percent 
rating has not been shown.

In addition, there is no evidence of any "incapacitating 
episodes" of intervertebral disc syndrome so as to warrant a 
higher rating under the revised Formula for Rating 
Intervertebral Disc Syndrome.  The treatment records do not 
reflect acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician.  
On the contrary, records, such as a VA treatment record dated 
in July 2005 reflect that the treatment has included physical 
medicine therapy and medications such as Etodolac and muscle 
relaxers.  Bedrest was not prescribed.  Accordingly, the 
Board concludes that criteria for a disability rating higher 
than 30 percent for residuals of a cervical strain are not 
met.  


ORDER

1.  Disability compensation under 38 U.S.C.A. § 1151 for 
aseptic necrosis of the right hip is denied.

2.  Service connection for a back disorder is denied.

3.  A temporary total disability rating for a period of 
convalescence following hospitalization for hip surgery in 
1999 is denied.

4.  A disability rating higher than 30 percent for a cervical 
spine disorder during the period from March 12, 2003 is 
denied.  


REMAND

The Board finds that additional development is required with 
respect to the claim for service connection for a psychiatric 
disorder.  VA must afford a veteran a medical examination or 
obtain a medical opinion when necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d).  The veteran has 
previously established service connection for a total 
abdominal hysterectomy with left salpingo-oophorectomy, rated 
as 50 percent disabling; residuals of a cervical spine 
injury, rated as 30 percent disabling; and hepatitis B, rated 
as 10 percent disabling.  In the present case, there are some 
indications in the veteran's recent treatment records that 
her service-connected physical disabilities may be having a 
negative effect on her mental health.  For example, a VA 
mental health outpatient record dated in July 2003 indicates 
that the veteran had depression that may be related to her 
hysterectomy.  A VA examination would allow an opportunity to 
obtain a fully informed medical opinion regarding this issue.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
psychiatric examination to obtain an 
opinion regarding the etiology of any 
current psychiatric disorder which the 
veteran may have.  The claims folder must 
be made available to the examiner for 
review.  The examiner should offer an 
opinion as to whether the veteran has a 
psychiatric disorder, and if so, whether 
such a disorder was caused or aggravated 
by the veteran's service-connected 
disorders.  The opinion should be 
expressed in terms of whether it is at 
least as likely as not that the service-
connected disorders caused or aggravated 
a psychiatric disorder.  The examiner 
should indicate, if feasible, the extent 
of any such aggravation. See Allen v. 
Brown, 7 Vet. App. 439 (1995).  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the veteran's 
claims. The claim for secondary service 
connection for a psychiatric disorder 
should be adjudicated in accordance with 
38 C.F.R. § 3.310(a) (service connection 
may also be granted for disability shown 
to be proximately due to or the result of 
a service-connected disorder) and Allen 
v. Brown, 7 Vet. App. 439 (1995) (service 
connection may be granted for a disorder 
which is caused by a service-connected 
disorder, or for the degree of additional 
disability resulting from aggravation of 
a nonservice-connected disorder by a 
service-connected disorder).  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The Board will defer adjudication of the claim for 
unemployability benefits as the outcome of the claim for 
service connection for a psychiatric disorder would influence 
the outcome of the claim for unemployability benefits.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


